Exhibit 99.1 NASDAQ: TBBK The Bancorp, Inc. • Investor Presentation • Sandler O’Neill Conference November 2011 Forward-Looking Statements Safe Harbor Statement under the Private Securities Litigation Reform Act of 1995: Statements in this presentation regarding The Bancorp, Inc.’s business that are not historical facts are “forward-looking statements” that involve risks and uncertainties. These statements may be identified by the use of forward-looking terminology, including the words “may,” “believe,” “will,” “expect,” “anticipate,” “estimate,” “continue,” or similar words.For further discussion of these risks and uncertainties, see The Bancorp, Inc.’s filings with the SEC, including the “risk factors” section of TheBancorp,Inc.’s prospectus supplement. These risks and uncertainties could cause actual results to differ materially from those projected in the forward-looking statements. The forward-looking statements speak only as of the date of this presentation. The Bancorp, Inc. does not undertake to publicly revise or update forward-looking statements in this presentation to reflect events or circumstances that arise after the date of this presentation, except as may be required under applicable law. The Bancorp, Inc. - Planning for Growth with Safety and Soundness •Strategic Goal: §Create and grow a stable, profitable institution with the optimum reliance on capital, risk management and technology, and manage it with knowledgeable and experienced management and senior officers •Tactical Approach: §Deposits - Utilize a branchless banking network to gather scalable deposits through strong contractual relationships at costs significantly below peers §Assets - Focus on asset classes including loans and securities appropriate to our expertise to deliver the requisite risk-adjusted returns to achieve above peer net interest margins §Non-Interest Income - Generate non-interest income, through our deposit and asset approaches, sufficient to at least offset non-interest expenses §Core Earnings - Leverage infrastructure investment to grow core earnings by creating efficiencies of scale The Bancorp, Inc. - Planning for Growth Consumer Distribution Channel Penetration Percent of U.S. Households, 1980-2009 Source: Federal Reserve, FRB Boston, FRB Philadelphia, SRI Consulting, University of Michigan, Mintel, Celent, Bank of America, comScore, Nielsen Mobile, Wall Street Journal, Mercatus Analytics Non-Interest Income (1) (2) Focus on Low Interest Rate Environment (1)Excludes gains and losses on investment securities. (2)Projection based on the actual YTD 2011 non-interest income and projected Q4 2011 non-interest income, excludes gains on investment securities and OTTI. 47.8% CAGR Non-Interest Income-Generating Strategies: Growth and Sustainability (1)Excludes gains on investment securities. (2)Excluding a one time legal settlement of $718,000 in first nine months of 2011 the percentage increase would have been 127.8%. Continued growth in non-interest income(1) from all business segments. Core Operating Earnings(1) Operating Leverage (1)As a supplement to GAAP, Bancorp has provided this non-GAAP performance result. The Bancorp believes that this non-GAAP financial measure is useful because it allows investors to assess its operating performance.Management utilizes core operating earnings to measure the combined impact of changes in net interest income and non-interest income.Other companies may calculate core earnings differently.Although this non-GAAP financial measure is intended to enhance investors’ understanding of Bancorp’s business and performance, it should not be considered, and is not intended to be, a substitute for GAAP.\ (2)Projections based on the actual YTD 2011 core operating earnings and projected Q4 2011 core operating earnings. . 23.0% CAGR Business Model: A Distinct Business Strategy DEPOSITS •Private-Label Banking: stable, lower-cost core deposits §Healthcare §Merchant Processing §Prepaid Cards §Wealth Management •Community Bank Net Interest Margin INCOME Non-Interest Income: Stored value, leasing and merchant processing ASSETS •Community Bank §Above-peer credit quality, well-collateralized loans to local businesses and individuals in the Philadelphia/Wilmington market area •Automobile Fleet Leasing •Wealth Management §Securities backed loans •Government Guaranteed Lending §SBA Guaranteed Lending Program for National Franchises •Securities Portfolio: §Primarily highly rated government obligations Deposit-Generating Strategies: Our Distinct Approach The Bancorp employs a multi-channel growth strategy in gathering attractively priced, long-duration deposits on a national scale. •Private-Label Banking §Provider of private-label banking services to more than 300 non-bank financial service providers §Access to large customer groups at lower acquisition costs §Private-label customers derive from four main sources: •Healthcare •Merchant Processing •Prepaid Cards •Wealth Management •Community Bank Deposit-Generating Strategies: Growth and Low Cost The Bancorp has experienced strong growth in deposits at below-peer costs. Growth in Average Deposits YTD Average Deposits (dollars in thousands) Cost of Funds Peer Cost of Funds(1) 0.45% 0.99% 0.70% 1.22% Increase % Increase 26.56% (1) Peer data source as of June 2011: BankRegData of 100 most comparable Banks measuring interest expense to interest bearing assets. Deposit-Generating Strategies: Sticky and Long-Term The Bancorp has long-term, often exclusive agreements in place with its private-label banking partners.We have retained 99% of maturing contracts. Private LabelAgreements by Remaining Contractual Term Growth Engine: Where Do Deposits Come From? Significant growth in stored value, healthcare and other deposit business lines support significantly lower average cost of deposits. September 30, 2011 Category Balance (in millions) Avg. Cost Community Bank 0.43% Healthcare 1.22% Prepaid Cards (including demand deposit accounts) 0.05% Wealth Management 0.66% Merchant Processing 0.38% 1031 Exchange 0.72% Total Deposits: $3.1 billion Average Cost: 0.45% (Peer Average Cost: 0.99%)(1) (1) Peer data source as of June 30, 2011: BankRegData of 100 most comparable Banks measuring interest expense to interest bearing assets. Primary Asset-Generating Strategies: Business Line Overview •Community Bank §Offers traditional community banking products andservices targeting the highly fragmented Philadelphia/Wilmington banking market •Automobile Fleet Leasing §Well-collateralized automobile fleet leasing •Average transaction: 8-15 automobiles, $350,000 •50% of portfolio leased by state and federal agencies •Wealth Management §16 partners, managing $200 billion in assets •SEI Investments, Legg Mason §Generates securities backed loans and other loans •Government Guaranteed Lending (GGL) §Loans from $250,000 to $1.5 million primarily to franchisees such as UPS stores, Massage Envy, FASTSIGNS and Save a Lot which are 75% guaranteed by the U.S. government.
